               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TORCUP, INC.,                                       CIVIL ACTION
         Plaintiff,

      v.                                             No. 19-1560

AZTEC BOLTING SERVICES, INC.,
et al.,
        Defendants.

                                     OPINION

      I.     INTRODUCTION

      Currently before the Court is Defendant, Aztec Bolting Services, Inc.' s

("ABS"), Motion to Dismiss the Amended Complaint (ECF No. 18), Defendant,

Christopher Earl High' s ("High"), Motion to Dismiss Plaintiff's Amended

Complaint (ECF No. 19), Plaintiff's Response to Defendants' Motions (ECF No.

20), and ABS's Reply (ECF No. 22).

      II.    BACKGROUND

      Plaintiff initiated the instant matter by way of a Complaint filed on April 11,

2019. On May 6, 2019, Plaintiff filed its Amended Complaint, which is the subject

of the Defendants' Motions to Dismiss. According to Plaintiff's Amended

Complaint, High was hired by Plaintiff on May 21, 2018 as a sales representative

for its Houston, Texas region. ECF No. 14 at il 51. On or around February 25,

2019, Plaintiff alleges that High left Plaintiff's employ and began working for


                                         1
ABS, a Texas corporation with its principle place of business in League City,

Texas. ECF No. 14 at i1i12 and 75. ABS is both a competitor and customer of

Plaintiffs. ECF No. 20 at 2-3. Plaintiff alleges that High misappropriated

Plaintiffs entire customer list for the Houston, Texas area when he provided said

customer list to ABS. ECF No. 14 at ,-i,-i 68 and 74. Plaintiffs Amended

Complaint alleges three Counts against Defendants: 1) interference with

contractual relations; 2) violation of uniform trade secrets act; and 3) breach of

contract (as to High, only). Id. at ,-i,-i 79-94.

       Plaintiff, in its Complaint, asserts this Court has diversity jurisdiction over

the parties. Id. at i1i1 4-5. In support of its assertion that this Court has personal

jurisdiction over the Defendants, and venue is appropriate in this District,

Plaintiffs Complaint sets forth the following allegations:

       1) "Plaintiff TorcUP designs, manufactures, and sells tools and
      accessories from its plant in Easton, Pennsylvania"; 2) "Defendant ABS
      is a regular customer of Plaintiff'; 3) "Defendant ABS has been a
      customer of [Plaintiff] for approximately twenty years"; 4) "Defendant
      ABS places approximately one order for tools or parts every week or
      two to Plaintiff TorcUP in Easton, Pennsylvania"; 5) "Defendant ABS
      sends regular e-mails to Plaintiff TorcUP in Easton, Pennsylvania,
      inquiring if it has tools or parts in stock and requesting quotations"; 6)
      "Defendant ABS receives quotations via e-mail from Plaintiff TorcUP
      in Easton, Pennsylvania"; 7) "Defendant ABS sends orders via e-mail
      to Plaintiff TorcUP in Easton, Pennsylvania"; 8) "Plaintiff TorcUP
      makes shipments of ordered parts and tools from its address in Easton,
      Pennsylvania, to Defendant ABS"; 9) "Defendant ABS sent payments
      to Plaintiff TorcUP in Easton, Pennsylvania, via check"; 10)

                                              2
"Defendant ABS currently sends payments to one of PlaintiffTorcUP's
bank accounts in Pennsylvania via wire transfer"; 11) "PlaintiffTorcUP
receives regular phones calls in its office in Easton, Pennsylvania, from
Defendant ABS employees who have questions about PlaintiffTorcUP
tools"; 12) "Defendant ABS has PlaintiffTorcUP tools in its rental fleet
of tools"; 13) "Defendant ABS resells tools it purchased from Plaintiff
TorcUP"; 14) "Defendant ABS owner or President, as well as various
employees, have been to Plaintiff TorcUP's plant in Easton,
Pennsylvania, for training"; 15) "Defendant High was trained by
Plaintiff TorcUP in Easton, Pennsylvania"; 16) "Defendant High
signed his Employee Confidentiality and Non-Competition Agreement
in Easton, Pennsylvania"; 17) "Defendant High, while employed by
Plaintiff TorcUP, reported to his sales managers in Easton,
Pennsylvania, via phone and e-mail on a daily basis"; 18) "Defendant
High, while employed by Plaintiff TorcUP, was selling Plaintiff
TorcUP's tools and accessories which sales were processed and
shipped from Plaintiff TorcUP's plant in Easton, Pennsylvania"; 19)
"Plaintiff TorcUP's customer list is maintained in its offices in Easton,
Pennsylvania"; 20) "PlaintiffTorcUP's sales information is maintained
in its offices in Easton, Pennsylvania"; 21) "PlaintiffTorcUP's finances
are based in Easton, Pennsylvania"; 22) "Plaintiff TorcUP's corporate
headquarters is in Easton, Pennsylvania"; 23) "Plaintiff TorcUP is
being harmed in Easton, Pennsylvania, by the conduct of Defendants in
stealing its customer list"; 24) "Plaintiff TorcUP ships tools and
accessories to customers from Easton, Pennsylvania"; 25) "Defendants
were aware that their conduct would harm Plaintiff TorcUP in Easton,
Pennsylvania"; 26) "Defendants' solicitation of and sales to Plaintiff
TorcUP's customers harmed Plaintiff TorcUP in Pennsylvania"; 27)
"Defendant ABS was aware that Defendant High was employed by
Plaintiff TorcUP"; and 28) "Defendant ABS hired Defendant High
because he has access to Plaintiff TorcUP's customer list which is
maintained and updated in Pennsylvania." Id. at iii! 6-35.




                                   3
         III.   DISCUSSION

                A. Personal Jurisdiction

         Defendants' Motions to Dismiss argue that this Court lacks personal

jurisdiction over the Defendants. Because this Court did not have an evidentiary

hearing, to defeat Defendants' Motions to Dismiss for lack of personal jurisdiction,

Plaintiff must show a prima facie case that personal jurisdiction exists. Miller

Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004). "The plaintiff is entitled

to have its allegations taken as true and all factual disputes drawn in its favor." Id.

Further, Plaintiff bears the burden of demonstrating that personal jurisdiction exists

in the forum. O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir.

2007).

         Per Fed. R. Civ. P 4(k), a district court analyzes personal jurisdiction based

on the law of the state where it sits. Id. Therefore, the Pennsylvania long-arm

statute must be applied. Id. This statute allows the Court to exercise personal

jurisdiction over an individual "to the fullest extent allowed under the Constitution

of the United States and may be based on the most minimum contact with this

Commonwealth allowed under the Constitution of the United States." 42 Pa. Stat.

and Cons. Stat. Ann.§ 5322(b). Initially, in the determination of the existence of

personal jurisdiction, this Court must ask whether under the Due Process Clause

the defendant has "certain minimum contacts with ... [Pennsylvania] such that
                                            4
maintenance of the suit does not offend traditional notions of fair play and

substantial justice." O'Connor, 496 F.3d at 317 (alteration in original) (quoting

Int'/ Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Here, Plaintiff claims

this Court has specific personal jurisdiction over both ABS and High. 1 ECF No.

20 at 9.

                       1. Traditional Specific Jurisdiction

       Courts apply a three-part test in the determination of specific jurisdiction. 2

O'Connor, 496 F .3d at 317. "First, the defendant must have 'purposefully directed

[its] activities' at the forum." Id. (alteration in original) (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). A defendant purposefully avails

itself of the laws and "privileges" of a forum state by "conducting activities within

the forum." Id. (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). No

physical entry is required, but the defendant must have "deliberate[ly] target[ ed]"

the forum. Id. "In assessing whether a commercial entity has availed itself of the




1
  Plaintiff, in its Response to Defendants' Motions to Dismiss, does not set forth any argument as
to whether this Court has general jurisdiction over Defendants. Therefore, Plaintiff has conceded
that general jurisdiction does not exist over Defendants.
2
  Generally, courts are directed to evaluate specific jurisdiction on a claim-by-claim basis.
0 'Connor, 496 F.3d at 317 n. 3. However, for "certain factually overlapping claims" courts
need not evaluate specific jurisdiction on a claim-by-claim basis. Id. In the instant matter,
Plaintiffs three causes of action are all dependent on the same set of facts and they represent
"the total, compensable damages [directly] ... suffered as a result of the principal plaintiffs
injury"; therefore, the claims do not need to be analyzed separately. Id. (internal quotations
omitted) (quoting Scattaregia v. Wu, 343 Pa. Super. 452, 492 A.2d 55, 553 (1985)).
                                                5
privileges of a forum's laws, jurisdiction is proper ifthe defendant has taken

'action . . . purposefully directed toward the forum State."' Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 370 (3d Cir. 2002) (quoting Asahi Metal Indus. Co.,

Ltd. v. Superior Court of Cal., 480 U.S. 102, 112 (1987) (plurality opinion of

O'Connor, J.)). "This purposeful availment requirement ensures that a defendant

will not be haled into a jurisdiction solely as a result of random, fortuitous, or

attenuated contacts." Burger King, 471 U.S. at 475 (quotation marks omitted).

       Second, plaintiffs claims must "arise out of or relate to" defendant's

purposefully targeted activities in the forum. See 0 'Connor, 496 F .3d at 318

(quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414

(1984)). When analyzing the relatedness of purposeful contacts to the forum state,

the Third Circuit Court of Appeals does not subscribe to a bright-line rule or

categorical method of analysis. Id. at 322 ("[T]here is no 'specific rule'

susceptible to mechanical application in every case."). The Third Circuit requires

a causal connection between the defendant's purposeful contacts within the forum

and the claims alleged. Id. This causal connection is "a closer and more direct

causal connection than that provided by the but-for test" 3 but "somewhat looser



3
  0 'Connor describes the "but-for test" in the following manner: "As the name indicates, this
standard is satisfied when the plaintiffs claim would not have arisen in the absence of the
defendant's contacts." 496 F.3d at 319. This standard is "relaxed" and can be "overinclusive."
Id.
                                               6
than the tort concept of proximate causation." Id. at 323. "But in the course of this

necessarily fact-sensitive inquiry, the analysis should hew closely to the reciprocity

principle upon which specific jurisdiction rests. With each purposeful contact by

an out-of-state resident, the forum state's laws will extend certain benefits and

impose certain obligations. Specific jurisdiction is the cost of enjoying the

benefits." Id. (citations omitted). The causal connection between the defendant's

purposeful forum contacts and the alleged claims must "be intimate enough to keep

the quid pro quo proportional and personal jurisdiction reasonably foreseeable."

Id.

      Finally, if sufficient minimum contacts exist, jurisdiction is "presumptively

constitutional." Id. However, the court must determine whether the exercise of

specific personal jurisdiction "comport[ s] with 'fair play and substantial justice.'"

Id. at 324 (citing Burger King, 471 U.S. at 476). The Supreme Court provides

several factors courts should consider in this reasonableness analysis: "the burden

on the defendant, the forum State's interest in adjudicating the dispute, the

plaintiffs interest in obtaining convenient and effective relief, the interstate

judicial system's interest in obtaining the most efficient resolution of controversies,

and the shared interest of the several States in furthering fundamental substantive

social policies." Burger King, 471 U.S. at 477 (quotation marks omitted).



                                           7
                           i. Specific Jurisdiction as to ABS


       In the instant matter, the Court finds that it lacks specific personal

jurisdiction over ABS. Plaintiff contends that ABS "plac[ed] orders, attend[ed]

training and later obtain[ed] [a] customer list and trade secrets held at Plaintiffs ..

. Pennsylvania headquarters." These contacts with Pennsylvania, according to

Plaintiff, are sufficient for this Court to establish personal jurisdiction over ABS.

ECF No. 20 at 10-11. Assuming ABS purposefully took action directed at

Pennsylvania, Plaintiffs claims do not arise out of or relate to the alleged targeted

actions directed at Pennsylvania. Plaintiffs claims against ABS concern the

alleged misappropriation of customers based in the Houston, Texas area. ABS is a

Texas corporation and High's employment with ABS only concerns Texas-based

customers. The alleged damages to Plaintiffs relationships with these Texas based

customers arises out of ABS's contacts with Texas, not Pennsylvania. There is

nothing in the record to suggest that ABS 's alleged actions directed at

Pennsylvania are related to Plaintiffs allegations that ABS misappropriated its

Houston based customer list.

      Moreover, the training ABS received from Plaintiff in Pennsylvania and the

orders ABS placed with Plaintiff in Pennsylvania are unrelated to the alleged

misappropriation of Plaintiffs Houston area customer list. ABS's activities related

to it being Plaintiffs customer, and receiving training from Plaintiff in
                                           8
Pennsylvania are wholly separate and apart from the misappropriation of Plaintiffs

customers. Simply put, the alleged misappropriation does not arise out of or relate

to ABS's contacts in Pennsylvania. ABS's alleged inappropriate conduct is related

only to its contacts in Texas and purposefully directed activities toward Texas.

      Although Plaintiff alleges that the customer list was "maintained" in

Pennsylvania, there is no causal link between the customer list being maintained in

Pennsylvania and the alleged harm to Plaintiff in Texas, the location that was

affected by the alleged misappropriation. If any damages occurred in this matter,

they occurred in Texas, not Pennsylvania. The attenuated contacts that Plaintiff

alleges do not show that ABS could have reasonably foresaw being called into

court in Pennsylvania. Because ABS's contacts and activities within Pennsylvania

afforded it little to no benefit of the Commonwealth's protections and laws,

subjecting ABS to specific personal jurisdiction would violate the reciprocity

principles that the Third Circuit abides by. In all, Plaintiffs claims do not arise out

of or relate to ABS 's alleged contacts with Pennsylvania, therefore, sufficient

minimum contacts do not exist that allow this Court to exercise specific

jurisdiction over ABS.

                          ii. Specific Jurisdiction as to High
      The Court also finds that it lacks specific jurisdiction over High. First, High

did not purposefully direct any activities at Pennsylvania. Despite High working

                                          9
for Plaintiff, a Pennsylvania corporation, and reporting to his managers in

Pennsylvania via e-mail and telephone, his business activities for Plaintiff occurred

in, and solely concerned, the Houston area. Further, there is no allegation that

High resided in Pennsylvania during his employment with Plaintiff. While

employed by Plaintiff, there is no allegation that High attempted to solicit clients in

Pennsylvania. High received a four-day training session at Plaintiffs headquarters

in Pennsylvania; that is too attenuated of a contact to establish personal

jurisdiction. Moreover, Plaintiff has not shown that High's employment by a

Pennsylvania corporation can, by itself, establish sufficient contacts with

Pennsylvania that would allow this Court to exercise specific jurisdiction over

High. Remotely working for a Pennsylvania corporation, brief check-ins with

managers and human resource employees, and a four-day training in Pennsylvania

are attenuated contacts that do not rise to the level of purposefully directed

activities that enjoy the benefits and protections of Pennsylvania law. 4

         Assuming High has sufficient contacts with Pennsylvania, Plaintiffs

claims against him do not "arise out of or relate to" his Pennsylvania contacts.

4
  The choice-of-law provision in High's employment contract with Plaintiff, along with the other
alleged contacts, was also considered by this Court when determining "whether [High]
'purposefully invoked the benefits and protections of [Pennsylvania's] laws' for jurisdictional
purposes." Burger King, 471 U.S. at 482 (1985). Such a choice-of-law provision, standing
alone, however, will not confer jurisdiction over High. The choice-of-law provision, which
states that High's Employment Agreement will be "construed and enforced under the laws of the
Commonwealth of Pennsylvania," when considered with High's other alleged contacts in
Pennsylvania, still does not establish that this Court has personal jurisdiction over High.
                                               10
0 'Connor, 496 F. 3d at 318 (quoting Helicopteros, 466 U.S. at 414). High's

contacts with Pennsylvania are not the contacts that give rise to this litigation;

instead, it is the contacts with the customer list concerning Houston area customers

that gives rise to this litigation. Those contacts primarily concern Texas, not

Pennsylvania. High being employed by a Pennsylvania corporation does not affect

whether he misappropriated a Houston, Texas based customer list. Furthermore,

the level of causation between High's contacts in Pennsylvania and Plaintiffs

claims is attenuated, at best. Reporting to managers and human resources

employees and attending a one-time training at Plaintiffs Pennsylvania

headquarters is not related to his alleged misappropriation of a Houston based

customer list and interference with contractual relationships that existed solely in

the Houston area.

      Plaintiff compared this Court's determination of personal jurisdiction in Lutz

v. Rakuten, Inc., 2019 WL 1770616 (E.D. Pa. April 22, 2019) to this case in

support of this Court exercising personal jurisdiction here. In Lutz, defendant,

Rakuten Baseball's, Pennsylvania contacts were related to plaintiffs claims. Here,

Plaintiffs claims are not related to ABS's and High's contacts. For example,

Rakuten Baseball purposefully availed itself of Pennsylvania by actively recruiting

and continuously employing one of its residents. Id. at *4. These contacts were

crucial to plaintiffs claims against Rakuten Baseball. In contrast, ABS and High

                                          11
had attenuated and brief contacts with Pennsylvania that are not crucial to

Plaintiffs claims against them.

                    2. Personal Jurisdiction Under the Calder Effects Test

       When a defendant's contacts with a forum are insufficient under traditional

specific jurisdiction, a court can exercise personal jurisdiction when an intentional

tort is alleged under the test derived from Calder v. Jones. IMO Indus., Inc. v.

Kiekert AG, 155 F.3d 254, 260 (3d Cir. 1998). "Generally speaking, under Calder

an intentional tort directed at the plaintiff and having sufficient impact upon it in

the forum may suffice to enhance otherwise insufficient contacts with the forum

such that the 'minimum contacts' prong of the Due Process test is satisfied." Id.

(citations omitted). Under this test, a court can exercise personal jurisdiction over

a defendant if the plaintiff shows: "( 1) The defendant committed an intentional

tort; (2) The plaintiff felt the brunt of the harm in the forum such that the forum

can be said to be the focal point of the harm suffered by the plaintiff as a result of

that tort; (3) The defendant expressly aimed his tortious conduct at the forum such

that the forum can be said to be the focal point of the tortious activity." Marten v.

Godwin, 499 F .3d 290, 297 (3d Cir. 2007).

      Although traditional specific jurisdiction and the Calder effects test are

different, they are "cut from the same cloth." Id. Both require intentionality on the


                                          12
part of the defendant such that they would expect to be haled to court in a given

forum because of their contacts and activities in a forum. Id. "Only ifthe

expressly aimed element of the effects test is met need we consider the other two

elements." Id. (quotation marks omitted). To fulfill this element of the Calder

effects test, the plaintiff must show that the defendant "knew that the plaintiff

would suffer the brunt of the harm caused by the tortious conduct in the forum, and

point to specific activity indicating that the defendant expressly aimed its tortious

conduct at the forum." Id. at 298 (quoting IMO Indus., Inc., 155 F.3d at 266).

       In the present case, there are no facts demonstrating that ABS or High

expressly aimed their alleged tortious conduct at Pennsylvania. Plaintiff's

assertion that Defendants' allegedly tortious activities in Texas harmed Plaintiff's

operations in Pennsylvania is conclusory and without merit. Although the harm

alleged by Plaintiff was felt by Plaintiff in Pennsylvania, the alleged conduct that

led to the alleged harm was directed at Texas, not Pennsylvania. No alleged

intentional tort by the Defendants was directed at Pennsylvania such that it can be

said that Pennsylvania was the focal point of the harm. Further, Plaintiff's

Pennsylvania customers, distributors, and operations were not affected by the

alleged misappropriation of the Houston based customer list. In the two cases

Plaintiff cites to support jurisdiction under the Calder effects test, all defendants

either had sufficient contacts in the forum state or had caused significant harm in

                                           13
the forum state through their alleged tortious conduct. There is no allegation by

Plaintiff that Pennsylvania suffered any harm from Defendants' alleged intentional

torts. Accordingly, this Court cannot exercise jurisdiction under the Calder effects

test.


              B. Transfer of Action


        This Court does not have personal jurisdiction over the Defendants;

however, under 28 U.S.C. § 1631, ifthe "court finds that there is a want of

jurisdiction, the court shall, if it is in the interest of justice, transfer such action or

appeal to any other such court ... in which the action or appeal could have been

brought." See also Chavez v. Dole Food Company, Inc., 836 F.3d 205, 224 (3d

Cir. 2016) (holding that 28 U.S.C. § 1631, not 28 U.S.C. § 1406(a), governs

transfers where personal jurisdiction is lacking). Although Plaintiff did not request

this matter be transferred to another district if this Court found that it lacks

personal jurisdiction, and because High only refers to transfer under 28 U.S.C. §

1404, the Court will sua sponte transfer this matter under section 1631. See Island

Insteel Systems, Inc. v. Waters, 296 F.3d 200, 412 n. 9 (3d Cir. 2002) (allowing sua

sponte transfer under section 1631 ). Here, Texas can exercise personal jurisdiction

over Defendants because High is a citizen of League City, Texas and ABS is a

Texas corporation with its principal place of business in League City, Texas. For


                                             14
these same reasons, venue is appropriate in the Southern District of Texas. See 28

U.S.C. § 1391(b)(l). Further, it is in the "interest of justice" to transfer this matter

to the Southern District of Texas because "principles of sounds judicial

administration" direct that transfer be made to a court that has personal jurisdiction

over the Defendants and where venue is proper. Lawman Armor Corp. v. Simon,

319 F. Supp. 2d 499, 507 (E.D. Pa. 2004). Finally, transfer is in the interest of

justice because dismissal would be "time-consuming and justice-defeating," in this

matter. Id. ("As to the interest of justice, '[n]ormally transfer will be in the interest

of justice because [ ] dismissal of an action that could be brought elsewhere is

'time-consuming and justice-defeating."' (alterations in original) (quoting

Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467 (1962))).

      IV.    CONCLUSION

      For the reasons set forth above, this Court lacks personal jurisdiction over

Defendants. However, in the interest of justice, this matter will be transferred to

the United States District Court for the Southern District of Texas, because that

Court has personal jurisdiction and venue is proper there. An appropriate Order to

follow this Opinion.




                                           15
